UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA


             -against-                                      ORDER

 KENNETH MOORE,                                         14 Cr. 476 (PGG)

                         Defendant.




PAUL G. GARDEPHE, U.S.D.J.:

             The sentencing of Defendant Moore is now scheduled for January 2, 2020 in

Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley Square, New

York, New York. (See Dec. 3, 2019 Order (Dkt. No. 418)) It is hereby ORDERED that any

submissions on behalf of Defendant Moore are due by December 12, 2019; any submission from

the Government is due by December 19, 2019.

Dated: New York, N
                 ew York
       December , 2019

                                         SO ORDERED.



                                         Paul G. Gardephe
                                         United States District Judge
